DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.       The Applicant’s Amendment filed on 06/23/2022. Claims 1-2, 7-8, and 13-14 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.	Claims 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

5. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-2 are directed to a computer-implemented method (i.e., process), claims 7-8 are directed to a computer device (i.e., machine), and claims 13-14 are directed to a non-transitory computer readable memory (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “determining a digital record selection approach for selecting digital records representing a subset of augmenting assets from a multitude of digital records representing available augmenting assets, wherein a corresponding digital record of each available augmenting asset indicates assignment of a future time-estimated benefit payment of the available augmenting asset to an identifier of a corresponding common entity, wherein the corresponding digital record of the available augmenting asset further indicates assignment of a series of time-certain obligated payments of the available augmenting asset to the identifier of the corresponding common entity; selecting, in accordance with the digital record selection approach, the digital records representing the subset of augmenting assets from the multitude of digital records representing the available augmenting assets to produce digital records of selected augmenting assets, wherein each selected augmenting asset of the selected augmenting assets has a risk level that is lower than a maximum desired risk level when the corresponding digital record of the selected augmenting asset is updated to indicate reassignment of a future time-estimated benefit payment of the selected augmenting asset from an identifier of a common entity associated with the selected augmenting asset to an identifier of a benefit entity and to indicate reassignment of a series of time-obligated payments of the selected augmenting asset from the identifier of the common entity associated with the selected augmenting asset to an identifier of a sponsor entity; and modifying each of the digital records of the selected augmenting assets to produce digital records of an augmenting asset bundle by: updating a corresponding digital record to reassign a portion of the future time- estimated benefit payment for each selected augmenting asset from the identifier of the  common entity associated with the selected augmenting asset to the identifier of the benefit entity, and updating the corresponding digital record to reassign the series of time-certain obligated payments for each selected augmenting asset from the identifier of the common entity associated with the selected augmenting asset to the identifier of the sponsor entity, such that a beneficial valuation elevation is created due to a risk level associated with the digital records of the augmenting asset bundle that is lower than the maximum desired risk level.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely selecting augmenting assets with a beneficial valuation elevation created due to a risk level associated with the digital records of the augmenting assets. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a computing device” and “a computing system”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing device” and “a computing system” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 7:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 7 recites the at least following limitations of “determine a digital record selection approach for selecting digital records representing a subset of augmenting assets from a multitude of digital records representing available augmenting assets, wherein a corresponding digital record of each available augmenting asset indicates assignment of a future time-estimated benefit payment of the available augmenting asset to an identifier of a corresponding common entity, wherein the corresponding digital record of the available augmenting asset further indicates assignment of a series of time-certain obligated payments of the available augmenting asset to the identifier of the corresponding common entity; select, in accordance with the digital record selection approach, the digital records representing the subset of augmenting assets from the multitude of digital records representing the available augmenting assets to produce digital records of selected augmenting assets, wherein each selected augmenting asset of the selected augmenting assets has a risk level that is lower than a maximum desired risk level when the corresponding digital record of the selected augmenting asset is updated to indicate reassignment of a future time-estimated benefit payment of the selected augmenting asset from an identifier of a common entity associated with the selected augmenting asset to an identifier of a benefit entity and to indicate reassignment of a series of time-obligated payments of the selected augmenting asset from the identifier of the common entity associated with the selected augmenting asset to an identifier of a sponsor entity; and modify each of the digital records of the selected augmenting assets to produce digital records of an augmenting asset bundle by: updating a corresponding digital record to reassign a portion of the future time- estimated benefit payment for each selected augmenting asset from the identifier of the  common entity associated with the selected augmenting asset to the identifier of the benefit entity, and updating the corresponding digital record to reassign the series of time-certain obligated payments for each selected augmenting asset from the identifier of the common entity associated with the selected augmenting asset to the identifier of the sponsor entity, such that a beneficial valuation elevation is created due to a risk level associated with the digital records of the augmenting asset bundle that is lower than the maximum desired risk level.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely selecting augmenting assets with a beneficial valuation elevation created due to a risk level associated with the digital records of the augmenting assets. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 7 further to the abstract idea includes additional elements of “a computing device”, “a computing system”, “a local memory”, and “a processor”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing device”, “a computing system”, “a local memory”, and “a processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “determine a digital record selection approach for selecting digital records representing a subset of augmenting assets from a multitude of digital records representing available augmenting assets, wherein a corresponding digital record of each available augmenting asset indicates assignment of a future time-estimated benefit payment of the available augmenting asset to an identifier of a corresponding common entity, wherein the corresponding digital record of the available augmenting asset further indicates assignment of a series of time-certain obligated payments of the available augmenting asset to the identifier of the corresponding common entity; select, in accordance with the digital record selection approach, the digital records representing the subset of augmenting assets from the multitude of digital records representing the available augmenting assets to produce digital records of selected augmenting assets, wherein each selected augmenting asset of the selected augmenting assets has a risk level that is lower than a maximum desired risk level when the corresponding digital record of the selected augmenting asset is updated to indicate reassignment of a future time-estimated benefit payment of the selected augmenting asset from an identifier of a common entity associated with the selected augmenting asset to an identifier of a benefit entity and to indicate reassignment of a series of time-obligated payments of the selected augmenting asset from the identifier of the common entity associated with the selected augmenting asset to an identifier of a sponsor entity; and modify each of the digital records of the selected augmenting assets to produce digital records of an augmenting asset bundle by: updating a corresponding digital record to reassign a portion of the future time- estimated benefit payment for each selected augmenting asset from the identifier of the  common entity associated with the selected augmenting asset to the identifier of the benefit entity, and updating the corresponding digital record to reassign the series of time-certain obligated payments for each selected augmenting asset from the identifier of the common entity associated with the selected augmenting asset to the identifier of the sponsor entity, such that a beneficial valuation elevation is created due to a risk level associated with the digital records of the augmenting asset bundle that is lower than the maximum desired risk level.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely selecting augmenting assets with a beneficial valuation elevation created due to a risk level associated with the digital records of the augmenting assets. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “a first memory”, “a processor”, “a second memory”, and “a third memory”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a first memory”, “a processor”, “a second memory”, and “a third memory” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2, 8, and 14 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2, 8, and 14: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the method, the computing device, and non-transitory computer readable memory recited in independent claims 1, 7, and 13 by further specifying modifying each of the digital records of the selected augmenting assets to produce the digital records of the augmenting asset bundle further by: updating the corresponding digital record to reassign a remaining portion of the future time-estimated benefit payment for each selected augmenting asset from the identifier of the common entity associated with the selected augmenting asset to the identifier of the sponsor entity. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  


Response to Applicant’s Arguments
6.	Claim Objections: Applicant’s amendments with respect to amended claims 1, 7-8, and 13-14 have been considered. Examiner hereby withdraws the Claim Objections of these claims.
7.	Double Patenting: Applicant has filed a Terminal Disclaimer on 06/23/2022 to obviate the double patenting rejection over “prior” patent 10,861,102 and “co-pending” application 17/109,372 of the instant claims 1-2, 7-8, and 13-14. Examiner hereby withdraws the Double Patenting Rejections of these claims.
8.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-2, 7-8, and 13-14 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that claims 1-18 have been rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more. The Applicant respectfully disagrees with this rejection and the reasoning thereof. Nevertheless, the Applicant has amended claims 1-2, 7-8, and 13-14, and has canceled claims 3-6, 9-12, and 15-18 to overcome the rejection (See Applicant Arguments/Remarks Page 10).
In response to Applicant’s arguments, Examiner respectfully submits that Applicant’s arguments with respect to amended claims 1-2, 7-8, and 13-14 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is still directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See details of Claim Rejections - 35 USC § 101 of claims 1-2, 7-8, and 13-14 in the section above. 

Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10. 	The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Thukral et al. (U.S. Pub. No. 2006/0178954) teach iterative asset reconciliation process.
	Martin (U.S. Patent No. 7,752,062) teach pension insurance program methods and systems.
	Bent et al. (U.S. Patent No. 8,626,649) teach systems and methods for providing loan management from cash or deferred income arrangements.
11.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
12.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696